Citation Nr: 1209273	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 10 percent prior to November 9, 2009, and 70 percent from that date) assigned for the Veteran's PTSD. 


REPRESENTATION

Appellant represented by:	Michael Frances, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted service connection for PTSD, assigning an initial 10 percent rating effective from June 1, 1998.  [The rating decision on appeal also assigned a 100 percent (temporary total for hospitalization) rating for the period from March 18, 1998 until May 31, 1998, and that period of time is not for consideration herein.]  In May 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In May 2009, the Board remanded the matter for additional development.

The Veteran's increased rating claim for PTSD was placed in appellate status by his disagreement with the initial rating award of 10 percent.  The Board notes that while the case was pending appellate consideration, a Supplemental Statement of the Case (SSOC) was issued in September 2011, granting an increased evaluation of 70 percent, effective from November 9, 2009.  Separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as is the case here.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, appellate consideration will be given to the issues as characterized on the title page.


FINDINGS OF FACT

1.  Throughout prior to November 9, 2009, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity was not shown.

2.  From November 9, 2009, the Veteran's symptoms of PTSD have caused deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown.


CONCLUSIONS OF LAW

1.  Throughout prior to November 9, 2009, the criteria for a 30 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (Code) 9411 (2011).

3.  From November 9, 2009, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Letters in February 2006 and March 2006 as well as the June 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and the SOC and subsequent SSOCs readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA PTSD examinations in August 2002 (in connection with the original service connection claim) and November 2009.  The Board finds that the examinations are adequate for rating purposes, as the examiners considered the reported history of the Veteran, and conducted thorough examinations, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the May 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background

At the time of his March 1998 claim for service connection for PTSD, the Veteran was a patient at a VA inpatient PTSD unit.  The admission report notes that he was referred by the PCT (PTSD Clinical Team) clinic.  At the time of admission, the Veteran was employed as a forklift operator and warehouse worker at Fort Riley.  He had three adult children and described his 29 year marriage as "shittier than hell."  On psychological assessment, the Veteran was found to be "experiencing significantly more distress than previously" and felt less able to cope.  His defenses were no longer working and he felt anxious, tense and depressed.  Excessive worry and somatic ideation was also evident.  The Veteran expressed restlessness and agitation and admitted to hostile impulses and a fear of losing control and hurting someone.  The Veteran was discharged in May 1998 and his Axis I diagnoses were PTSD, alcohol dependence in remission and major depression.  The Veteran was to continue treatment at the PCT clinic and planned to work for 2 more months (he was planning to participate in a buy out option).  

During his October 1998 RO hearing (in connection with his claim for service connection for PTSD) the Veteran testified that, since his May 1998 discharge from the PTSD program, his symptoms were more on the surface, he was more irritable, had trouble dealing with people, and experienced depression, nightmares and flashbacks.  

Records of ongoing VA outpatient mental health treatment show that, in November 1998, the Veteran reported having panicked and staying persistently fearful after staying out too late while hunting and it becoming dark.  He also reported his wife's relapse into alcohol dependence and increased stress in his job due to lay offs.  A December 1998 treatment report notes the Veteran has made progress on PTSD issues and issues of employment.  He continued to experience significant problems in areas of trust, interpersonal relationships and re-experiencing phenomena.  He was also no longer drinking and his family relationships were improving.  

In March 1999, the Veteran reported that things had worsened over the past month - he became more irritable after spending more time with his wife and not attending (Masonic) meetings.  His relationship was also suffering because of his impotence (due to medication) and he reported an increase in "frightening and disturbing" visual hallucinations.  In April 1999, the Veteran complained of a recurrent nightmare in which his superviser was holding a gun to his head and told him that, if he fell asleep on perimeter duty, he would kill him.  The Veteran reported doing a little better in June 1999.  He had made a good deal on a car, medication was useful for his nightmares, and decreasing Propranolol was improving his sexual functioning.  In August 1999, the Veteran reported dealing fairly well with more difficulty caused by changes at work.  

A March 2000 treatment report notes the Veteran was overwhelmed with feelings of impending doom and sadness at the aniversary of the Tet Offensive.  He continued to tolerate work acceptably well (he had been assigned to a less stressful job).  During an October 2000 counseling session, the Veteran spoke of an incident when someone damaged a chain link gate in his driveway and he responded by grabbing his rifle when he heard the vehicle hit the gate because the sound was similar to mortar rounds and he was preparing for a fight.  The Veteran reported doing well in December 2000; however, he found deer hunting awakened very unpleasant thoughts and indicated that he was trying to switch to bow hunting. 

In May 2001, the Veteran reported that he seemed to be getting better.  He had not "had an anxiety attack in awhile," was not biting his nails as much, he no longer experienced visual hallucinations, and he and his wife were getting along better.  In September 2001, the Veteran reported that his mood was good and his anxiety had decreased.  He was enjoying life, his wife had bought him a new boat, they had been fishing together, and ordered new wedding bands.  He reported his visual hallucinations were completely gone.  

In March 2002, the Veteran reported he had wrecked his car during a snow storm and experienced a dramatic increase in nightmares and intrusive thoughts of a crash.  He was not seriously injured but had intense feelings of being "out of control" and helpless.  He reported that his medications were working well and he was "moving back to his baseline."  In May 2002, the Veteran's chief complaint was marital conflict.  He was very angry with his wife because she was drinking again, had gotten a DUI, and totalled her car.  In August 2002, the Veteran reported that he had quit taking most of his medications because of ongoing sexual dysfunction.  He was no longer having sexual dysfunction, he and his wife were doing better and he denied auditory hallucinations.  In November 2002, the Veteran reported he had gone hunting and was doing well.  He was having no nightmares or auditory hallucinations and saw "no imaginary creatures walking around."  He still felt paranoid mostly when "sitting in the woods in the dark" during hunting season.  

On August 2002 VA PTSD examination, the Veteran reported that he no longer had nightmares because the Trazodone had eliminated them, he had been sober for 7 years, and did not report any other symptoms of PTSD.  He reported the severity of his depression was 2.5 (on a scale of 10) and the severity of his anxiety was 8.  He reported no suicidal ideation.  The Veteran was a civil service employee at Fort Riley, a job he started in 1984.  On mental status examination, he appeared somewhat anxious, but made good eye contact and his thought processes were coherent and goal-directed.  The Veteran was oriented to time, place and person and was able to repeat all three words given during registration.  He was unable to count backwards by serial sevens from 100; however, he was able to count backwards by serial threes from 100 five consecutive times correctly.  The Veteran was able to provide the correct responses for repetition, naming, comand, read, write, and copying.  He was unable to spell world backwards or name the past five presidents.  The examiner summarized that the Veteran appeared troubled with excessive anxiety when confronted with acute stressors, for example, his concentration will likely wane and he likely may experience some short-term memory loss.  There were also no delusions or hallucinations, difficulty with personal hygiene, obsessive or realistic behavior which interferes with routine activities, or irrelevant, illogical, or obscured speech patterns.  The Veteran reported no panic attacks, low depression, and moderate-to-severe anxiety.  No impaired impulse control was reported or observed and he reported no difficulty with sleep (medication was helping to control any difficulty).  The Global Assessment of Functioning (GAF) score was 80.  

In August 2003, the Veteran reported that his wife had breast cancer and was scheduled for a bilateral mastectomy.  He was dealing with this relatively well and reported that his work was going ok and his life in general was "just fine."  In October 2003, the Veteran's chief complaint was his wife's illness and he reported he was trying to be supportive after her bilateral mastectomy.  His work was going well except that he continued to be ultrasensitive to any criticism and assumed responsibilities which were not his.  The examiner assigned a current GAF score of 55 and identified the highest GAF score during the past year as 55.  The examiner explained that the Veteran "meets a current GAF of 55 because, although he is doing well for him, he continues to have conflicts with his boss, avoids social activities and constricts his life to decrease possibility of increase in symptoms."  

In January 2004, the Veteran reported increased stress because his wife was not compliant with her medications, his mother was hospitalized, and his maternal grandmother died.  However, he reported that he was doing well and "didn't want to kill nobody."  In May 2004, the Veteran's chief complaint was marital issues.  He had been hospitalized for diverticulitis.  He reported increased nightmares and nightsweats. His work was "fine as long as people stay off" his back and he had ongoing paranoia.  In September 2004, the Veteran reported having nightmares nightly since going "black powder hunting" the previous weekend.  In October 2004, he complained of anxiety but expressed relief with learning of the grant of service connection (for PTSD) and his eligibility for retirement on April 1, 2005.  A December 2004 treatment report notes the Veteran's award of 10 percent for PTSD and, upon review of the criteria for a 30 percent and 50 percent rating, the examiner commented that the "he does seem to fit a higher percentage."  The examiner also noted that the Veteran "is a man who has many problems getting along with people."  

In March 2005, the Veteran's chief complaint was dealing with his wife's drinking problem.  He reported that he became infuriated with her drinking and driving and became violent with her, hitting her twice.  He also reported that he was retiring from work in March 2005 and hoped to get a part-time job.  In June 2005, the Veteran reported that he had retired and taken a new job as a civilian employee at Fort Riley.  He was doing what he did before (working in supply receiving, stocking and issuing) but the management was less anxiety provoking and he had only one supervisor.  He also decided to supply his wife with alcohol at home so she would not leave the house.  An October 2005 treatment report notes that the Veteran reported ongoing issues which he ascribed to memory but the examiner noted that they appeared to be ongoing issues with his ADHD (attention deficit hyperactivity disorder), which has long been problematic.  He reported that he liked his job.  

The Veteran's chief complaint on mental health consultation in March 2006 was that he was "starting to see shadows again."  He reported the return of visual hallucinations and "fleeting suicidal ideation last night related to his wife complaining about the bills."  He stated that seeing how his wife is when she is drinking keeps him sober.  In May 2006, the Veteran reported that his supervisor at work had threatened to send him home because he gets "irate verbally."  He reported ongoing impulsivity at work which was getting him into trouble.  

A June 2006 statement from the Veteran's supervisor notes that he "can be very moody and combative," "he sometimes yells," and other employees complain that he is rude.

A July 2006 affidavit from the Veteran's spouse states that he worked for six months and quit (she essentially states he had three different jobs at Fort Riley and kept the most recent one until March 2005), he would follow her to her waitressing job and watch her because he did not trust her, he was not sociable, "griped and complained about" work, and began to cry after being told he had upset a neighbor who he considered a friend.

VA mental health treatment records show that in January 2007 the Veteran complained that his concentration had gotten worse and he was unable to sleep at night.  He was having more nightmares which were "severe."  In December 2007 the Veteran's chief complaint was "can't get no sleep."  He reported being able to sleep 4 to 5 hours and being awakened by "nothing."  

During his May 2007 videoconference hearing, the Veteran testified that he had started a new full-time job in the past year at a warehouse and he finds it better working alone because he does not want to socialize (his socializing was limited to his family and going to the Masonic Lodge once per month).  He also reported that he has difficulty remembering letters and codes required in the job.  The Veteran stated that his depression had gotten worse and things got better after his anti-depression medication was changed about 6 months previously, but he still had suicidal tendencies.  He reported that he had resumed drinking because he can't sleep due to nightmares.  The Veteran testified that prior to his retirement, he had trouble getting along with other people (co-workers).  

The Veteran's chief complaint upon mental health consulation in March 2008 was his wife.  He reported an "intense episode of anxiety" when she relapsed into alcohol abuse.  He found being at work a relief and weekends stressful related to spending more time with his wife.  He reported auditory hallucinations and "visions" had not returned.  In July 2008, the Veteran reported that he quit his job and returned to his former job, which was less stressful and he had to do less physical work, on a part-time basis.  He also reported finding a second job working security on the weekends, which keeps him from having to spend time with his wife.  In November 2008, the Veteran's chief complaint was his wife's condition.  He did not think she would live more than 6 months because she was so thin and unhealthy, but she continued to work.  Although the Veteran stayed married because of his commitment to his wife, he brought his SO (significant other) to the consultation (they felt a sense of kinship because both felt committed to spouses whose illnesses are progressive.)  He reported "doing ok" because of his work and his weekend job keeping him away from home most of the time.  

On VA mental health consultation in March 2009, the Veteran's chief complaint was his wife's alcohol dependence.  He reported that his work was going well and his mood was ok.  In August 2009, the Veteran reported that his home life was unchanged and his mood at work was ok.  He did not want to go home after work but went home daily to take care of his cats and dogs.  

A November 2009 report of VA PTSD examintion reflects examination of the Veteran and review of his claims file.  Regarding depression, the examiner noted that the Veteran feels most depressed when he is at home, the symptoms are daily and fluctuate.  When depressed, the Veteran tends to isolate so he does not have to interact with others.  He has been told by friends, family and co-workers that he isolates in all environments.  Regarding occupational functioning, the Veteran has experienced difficulties with remembering simple tasks and has to ask repeatedly for assistance.  The problem is variable and fluctuates with the level of psychological stress.  He also has difficulty working with others and is intolerant of others not doing work.  He feels that others are lazy and stupid.  He is easily irritated and has found the use of ear plugs helpful so he would not have to listen.  When under stress, the Veteran feels that he deliberately "screws up" so he will be removed from doing the task.  He deals with stress at home by fumbling tasks and isolating.  Regarding social functioning, the Veteran has difficulty tolerating others and is easily irritated.  In the past, he had become violent, triggering legal difficulties.  Since then, when he gets angry, he withdraws and isolates or avoids the situation.  His marriage appeared to be a source of great distress.  He avoids marital conflict by avoiding and has a relationship outside of the marriage.  The Veteran reported having one friend and feeling very lonely.  He believes he would have trouble establishing friendships because of a mild to moderate paranoia and generalized mistrust of others.  He is afraid to establish new relationships because of the anticipated pain that would occur if they were to die or disappoint him in some way.  The Veteran has been married since 1969 and has three children.  He does not have a relationship with his daughter and youngest son but has a good relationship with his oldest son.  His son is his one friend and "he is not allowed any other friends because his wife thinks he will cheat."  He deer hunts, but has to have someone with him because he "can get loopy" and fishes every now and then.  

On psychiatric examination, the Veteran was clean and his speech was spontaneous and clear.  He had a tendency to get off track but was easily redirected.  His attitude was cooperative and friendly, his affect was appropriate, and his mood was dysphoric.  The Veteran was unable to do serial 7's or spell a word forward and backward because he was easily distracted.  He reported it was a common experience to have trouble focusing; his biggest problem was being distracted by sounds and movement when hypervigilant.  He was oriented to person, place and time and his thought process was unremarkable.  The Veteran had no delusions but reported suicidal and paranoid ideation.  He understood the outcome of his behavior, was of average intelligence and understands that he has a problem.  He reported impaired sleep.  With medication, the Veteran can get to sleep but wakes up sweating almost every night.  He wakes up 2 or 3 times per night and has to get up and walk through the house before he can go back to bed.  He also reported having nightmares which he could not remember and having daily visual and auditory hallucinations (shadows of people and clicking sounds like a magazine bolt sliding forward).  The Veteran had no inappropriate behavior, ability to interpret proverbs was grossly intact, and he had no obsessive/ritualistic behavior.  He reported having panic attacks.  He had general, passive suicidal thoughts 2 to 3 times a week and no homicidal thoughts.  The extent of the Veteran's impulse control fluctuates from fair to poor and he has trouble with anger.  Regarding activities of daily living, the Veteran had severe problems with shopping (he hates crowds) and slight problems with household chores (low motivation because of depression) and driving (he has difficulty tolerating "stupid drivers").  The Veteran's remote, recent and immediate memory were normal.  The Veteran was employed full-time, had been in this job for 2 years, and had lost no time during the last 12 months.  The problems related to occupational functioning are decreased concentration, difficulty following instructions, memory loss, and tolerating co-workers.  He had had 4 jobs since 2002.  The diagnoses included chronic severe PTSD, major depressive disorder without psychotic features, insomnia, and alcohol dependence in sustained partial remission.   The GAF score was 47.  The examiner noted that the extent to which symptoms of each psychiatric disorder are independently responsible for impairment is impossible to delineate and beyond the scope of the evaluation.  The examiner also noted that total occupational and social impairment due to PTSD signs and symptoms was not present.  The examiner provided the following explanation:

Veteran has some difficulty with tolerating daily stressors in an efficient, effective and consistent manner.  He is easily irritated by others.  He experiences distressing and persistent symptoms of PTSD.  In the past he has attempted to cope with psychiatric symptoms by self-medicating with alcohol.  He has a cold, disconnected and at times hostile relationship with his wife.  His relationship with two of his three children is very strained and a source of distress.  He is unable to create effective and meaningful relationhsips with others with the exception of a few individuals.  He has a tendency to isolate when he is overwhelmed by symptoms or afraid of losing control.  Other areas of concern in occupational and social functioning:  intolerant of others, poor judgment, difficulty adjusting to stressful circumstances, fluctuating impulsivity, distrust of others, mild paranoia, frequent passive thoughts of suicide, fatigue, depression which at times affects daily motivation, impaired problem solving ability, impaired attention, inadequate sleep, and moderate irritability.  He is independent in ADL's (activities of daily living). ... His prognosis is guarded due to the fluctuating effectiveness of treatment and his own poor decisions to stop taking medications at times.  

VA mental health treatment records in August 2011 show that the Veteran reported ongoing severe stress at home and increased anxiety.  He reported more problems at work communicating with people because he was not paying attention to what they were saying.  

A September 2011 SSOC granted an increased rating of 70 percent for PTSD from November 9, 2009, the date of the VA PTSD examination report.

Legal Criteria and Analysis 

Initially, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separa te diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As will be explained herein, having comprehensively reviewed the lay and clinical evidence in this case, the Board believes that an initial 30 percent evaluation, but no higher, is warranted for the entirety of the appeal period prior to November 9, 2009 and 70 percent from that date.

Prior to November 9, 2009

After having considered all evidence of record, the Board finds that the criteria for a higher evaluation of 30 percent for the Veteran's PTSD for the period prior to November 9, 2009 have been met.  

The medical evidence of record shows the Veteran's psychiatric disability from the time of his May 1998 discharge from the VA inpatient PTSD unit has been manifested by symptoms of depression, irritability, trouble dealing with people, nightmares and flashbacks (see October 1998 RO hearing transcript.)  In addition, VA mental health treatment records during this period show findings of panic attacks (while deer hunting), anxiety, impaired relationships with his wife and two of his three children, avoidance of social activities, and chronic sleep impairment.  The August 2002 VA PTSD examiner also noted that the Veteran appeared troubled with excessive anxiety when confronted with acute stressors - his concentration will likely wane and he may experience short-term memory loss.  

Alternatively, the evidence of record during the period prior to November 9, 2009 also shows that, although he has complained of difficulty getting along with co-workers and remembering codes required for his job, he has always maintained employment and even had a second job on the weekends in July 2008.  These records also include the Veteran's intermittent reports that "things were getting better" (June 1999, May 2001, August 2002), his life in general was "just fine" (2003), he was "doing ok" because of work (November 2008), and work was "going well" (2009).  An October 2003 treatment record includes the assessment that, although the Veteran is "doing well for him, he continues to have conflicts with his boss, avoids social activities and constricts his life to decrease possibility of increase in symptoms."  

The Board is cognizant that the Veteran's GAF score was 80 (reflective of only transient symptoms resulting in no more than slight impairment in social or occupational functioning) on VA examination in August 2002 and 55 (indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning) in October 2003.  As noted above, GAF scores are not determinative of the rating to be assigned, but are one part of the evidence to be weighed.  Nonetheless, these scores are consistent with the evidence showing that the Veteran was generally functioning satisfactorily with his PTSD prior to November 9, 2009.  

Based on the foregoing, the Board finds that, although generally functioning satisfactorily, prior to November 9, 2009, the Veteran experienced PTSD symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In arriving at such conclusion, the Board has considered the Veteran's statements with regard to his PTSD symptomatology and the severity of such during VA examinations, in his statements, and during the course of his psychiatric treatment.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing sleep impairment and intrusive thoughts; and the Board finds that the Veteran's reports to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  With the resolution of any doubt in the Veteran's favor, the Board concludes that the Veteran's disability picture prior to November 9, 2009, was most consistent with a 30 percent evaluation.  

A higher evaluation of 50 percent for PTSD is not warranted, as there is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or impaired abstract thinking.  There is evidence of difficulty in understanding complex commands and memory impairment (trouble remembering codes needed for his job and August 2002 VA PTSD examination), impaired judgment (yelling at work and hitting his wife), and difficulty in establishing and maintaining effective work and social relationships (with his wife and two of three children).  However, the evidence also shows that the Veteran has maintained employment throughout the appeal period, has not been fired from his jobs and left them voluntarily when a better opportunity was available, has had a significant other (girlfriend), become friends with a neighbor, and socialized at Masonic Lodge meetings.  Thus, these instances are more reflective of depressed mood, anxiety and mild memory loss as contemplated by a 30 percent rating and do not reflect the reduced reliability and productivity associated with a 50 percent rating.  

The Board further notes that even higher evaluations of 70 or 100 percent are not warranted prior to November 9, 2009.  Although the Veteran reported complaints of visual and auditory hallucinations (1999, 2001, 2006, and 2008); these symptoms were usually controlled by medication and did not result in occupational impairment because he continued to work.  Similarly, the Veteran reported one instance of suicidal ideation in 2006 and it was fleeting.  As indicated, the Veteran was generally functioning satisfactorily with his PTSD but exhibited symptoms as described above.  Clearly however, there is no evidence of occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment at any time during the period prior to November 9, 2009.

From November 9, 2009

From November 9, 2009 (the date of a VA PTSD examination report when symptoms warranting such rating were first shown in the record) the Veteran's PTSD has been assigned a 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a 100 percent rating.  VA treatment records since November 9, 2009 show that the Veteran has experienced ongoing severe stress at home, increased anxiety and more problems communicating with people at work (he reported using ear plugs at the time of the November 2009 VA PTSD examination).  These findings clearly demonstrate that the Veteran's PTSD symptoms have increased in severity (compared to the symptoms manifested during the period for which a 30 percent rating has been assigned); however, such findings do not demonstrate that the Veteran's PTSD has become so severe that he warrants a 100 percent rating for the disability.  

It is noted that the November 2009 VA PTSD examination report reflects a GAF score of 47, which signifies serious symptoms or a serious impairment in social and occupational functioning and represents symptoms that are encompassed by the currently assigned 70 percent rating (which is to be assigned when there are deficiencies in most areas.)  See General Formula.  

On review of the factual evidence since November 9, 2009, Board finds that at no time were symptoms of the Veteran's PTSD of (or approximating) such nature and gravity as to warrant a 100 percent rating.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself (he had passive suicidal thoughts) or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's PTSD cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's PTSD for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected PTSD prevents him from working, and the evidence does not reflect the same.  In fact, the most recent evidence on file dated in August 2011 indicated that the Veteran was employed.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

An evaluation of 30 percent, and no higher, for PTSD effective from June 1, 1998 through November 9, 2009 is granted, subject to the laws and regulations controlling the award of monetary benefits.

An evaluation in excess of 70 percent for PTSD for any time during the appeal period from November 9, 2009 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


